Citation Nr: 1025398	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1971, to include a period of service in Vietnam from 
March 1967 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The Veteran provided testimony at a March 2010 Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial consideration by the RO.  Thus, the Board will 
consider the additional evidence in conjunction with this appeal.  
See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran has 
PTSD that is related to corroborated in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has PTSD as a consequence of 
stressful war-related events encountered during his tour of duty 
in Vietnam from March 1967 to March 1968.  The Board finds that 
the evidence is at least in equipoise as to all elements required 
to substantiate a claim for service connection for PTSD, to 
include whether there is sufficient evidence to corroborate 
claimed stressor incidents during the Veteran's wartime service 
in Vietnam.  As a result, entitlement to service connection for 
PTSD is warranted. 

In this decision, the Board grants service connection for PTSD, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997); 38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
combat with the enemy, as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the Veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).   

If VA determines either that the Veteran did not engage in combat 
with the enemy or that the Veteran did engage in combat, but that 
the alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

Once independent verification of a stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  It is 
not a means of reconciling actual conflict or a contradiction in 
the evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, particularly 
if the basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable results 
of such known hardships.  38 C.F.R. § 3.102.

As noted above, the Veteran's DD Form 214s and other service 
personnel records reflect that he had active service from 
September 1965 to September 1971, to include a period of service 
in Vietnam from March 1967 to March 1968.  It is specifically 
documented that he participated in the Vietnam Counteroffensive, 
Phase III, and the TET Counteroffensive.

A June 2007 record of treatment from a VA psychiatrist indicates 
that the Veteran said he pulled a burned corpse of a buddy out of 
a burned tank.  The letter further recounts that the Veteran was 
present during the TET offensive of 1968.  The diagnoses were 
PTSD, chronic, severe, from experiences in Vietnam, and major 
depressive disorder.  In the treatment record, the treating 
psychiatrist asserted that the Veteran's PTSD had not been 
diagnosed because his military occupational specialty (MOS) was 
not a combat MOS.  The treating psychiatrist opined, "That is 
too bad.  He has had to suffer when it could have been treated." 

A March 2010 letter from a VA treating clinician states that the 
Veteran is diagnosed as having depression and chronic PTSD.  The 
clinician opined that the Veteran continues to have unresolved 
feelings about his Vietnam experience, and that he has coped by 
using illegal drugs and alcohol; however, he stopped using 
illegal drugs in the 1970s and had cut back on the use of alcohol 
over the past five years.  

A March 2010 letter from a VA treating psychologist indicates 
that the Veteran is currently diagnosed with PTSD and a 
depressive disorder not otherwise specified.  He had received 
individual counseling with the VA treating psychologist from 
April 2008 forward.  

The Veteran's DD Form 214s indicate that the Veteran's military 
occupational specialty was that of wheeled vehicle mechanic.  
Service personnel records show that for his period of service in 
Vietnam from March 1967 to January 14, 1968, the Veteran was a 
recovery vehicle specialist, and that for the period from January 
15, 1968, to March 1968 in Vietnam, the Veteran was a wrecker 
driver operator.  His unit of assignment for the full period was 
HQ&COA (i.e, Headquarters and Company A), 725th Maintenance 
Battalion, Vietnam.

At his March 2010 Board hearing, the Veteran described having 
come under fire frequently during his duties recovering damaged 
and destroyed vehicles in Vietnam.  He described one incident as 
particularly disturbing, in which he found in the wreckage a body 
he believed to be of an acquaintance, John.  In contrast to 
previously written statements, from his Board testimony it is 
clear that he was not sure it was the body of his acquaintance 
that he had found, though the knowledge that it could have been 
someone he had known was highly upsetting to him. 

In August 2009, the RO received from the Joint Services Records 
Research Center (JSRRC) a written statement regarding its 
extensive research of the Veteran's claimed stressor incidents 
during Vietnam service.  Morning reports were noted to confirm 
that the Veteran departed from his unit in Vietnam on March 2, 
1968.  A member of the 725th Maintenance Battalion was noted to 
have been killed in action on February 12, 1968.  The JSRRC would 
not research the acquaintance of the Veteran whom the Veteran 
believed he had recovered dead from a vehicle, for the reason 
that the Veteran had provided only the first name of "John" for 
this person, without a last name or unit of assignment.  

The JSRRC conducted further research, however, coordinated with 
the National Archives and Records Administration (NARA).  This 
data confirmed the death that occurred on February 12, 1968, as 
described above, and included the detail that the death was by 
enemy mortar fire.  The NARA data also includes the death of 
another member of the 725th maintenance battalion on January 18, 
1968, by enemy artillery, rocket, or mortar fire.  

The JSRRC further researched the unit history of the 725th 
Maintenance Battalion for the period ending December 31, 1967.  
It was noted that in November 1967 United States forces moved in 
to quell an enemy advance in the area served by the 25th Infantry 
Division and required direct maintenance support.  The report 
states that though damaged or destroyed military equipment would 
have been recovered, no reports of recovering either injured 
personnel or human remains by HQ and Co. A personnel were found.    

The JSRRC also researched the unit history of the 725th 
Maintenance Battalion for the period in 2008 ending on March 2, 
1968.  Companies C, A, and E were stationed at Cu Chi.  
Headquarters and Company A assisted the three forward companies 
in support of the Brigades and assigned or attached non-
divisional units.  Units B, C, and D evacuated unserviceable 
equipment to Company A.  725th Radar Repair Specialists were 
exposed to hostile enemy fire while repairing the radar units.  

The JSRRC report states that the 725th History confirms that 
supply convoys, which transported evacuated equipment between Dau 
Tieng, Tay Ninh, and Cu Chi, were disrupted by enemy mortars, 
rocket attacks and ground attacks during the reporting period.  
Despite these attacks, 725th Maintenance Battalion soldiers 
manned perimeter defense bunkers and performed reaction platoon 
maneuvers, and repair output increased.  Recovery and resupply 
missions were conducted continuously.  However, there were no 
reports of recovery of injured personnel or human remains found 
in the Unit Histories.

The Board finds the report of the JSRRC reasonable corroborative 
of the Veteran's claimed stressors, and very consistent with his 
March 2010 Board testimony.  His unit performed maintenance and 
recovery duties, part and parcel of his assigned duties while in 
Vietnam Nam, which are well documented to have involved coming 
under enemy mortar, rocket, and ground fire.  Two 725th 
maintenance personnel are noted to have been killed in action 
during the Veteran's last three months in Vietnam.  Though the 
JSRRC was unable to verify the death of the Veteran's 
acquaintance named John, the report is to the effect that this 
was impractical due to lack of specificity as to unit and last 
name, rather than improbable or inconsistent with the Veteran's 
circumstances of service.  Further, it would appear that 
witnessing of dead bodies or injured bodies would be intrinsic to 
recovery of damaged or destroyed vehicles in a combat zone.  By 
express regulation, the reasonable doubt doctrine is applicable 
even in the absence of official records, particularly if, as 
here, the basic incident allegedly arose under combat, or 
similarly strenuous conditions, and is consistent with the 
probable results of such known hardships.  38 C.F.R. § 3.102.

In so finding, the Board is mindful that a Veteran need not 
substantiate his actual presence during the claimed stressor 
events; the fact that the Veteran was assigned to and stationed 
with a unit that was present while events such as those he 
describes occurred strongly suggests that he was in fact exposed 
to the stressor events.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

As such, the Board finds that there are of record diagnoses of 
PTSD by competent medical professionals, based on descriptions of 
stressors as related by the Veteran; and that such stressors are 
reasonably corroborated by the August 2009 report of the JSRRC.  
Accordingly, entitlement to service connection for PTSD is 
warranted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


